Citation Nr: 1703168	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-34 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for a right foot disability, to include a right fifth toe dislocation with excision of phalanx, to include two periods in which the Veteran received a total disability rating for surgical convalescence (July 24, 2009 to October 1, 2009 and from July 26, 2010 to September 1, 2010).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1981 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2012, the Veteran submitted a waiver of the Veteran's right to have any additional evidence initially considered by the RO.  Accordingly, the Board may consider evidence in the first instance.  See 38 C.F.R. § 20.1304 (2016).

The Veteran originally requested a Board hearing, however in a December 2015 submission, the Veteran withdrew his hearing request.  38 C.F.R. § 20.704(d)(2016).

In a March 2016 decision, the Board increased the Veteran's service-connected right foot disability rating to 20 percent, excluding the periods of temporary total evaluation.  The Veteran appealed the Board's decision to deny a rating in excess of 20 percent to the United States Court of Appeals for Veterans Claims (Court).  In October 2016, the Court issued an order granting an October 2016 Joint Motion for Remand (JMR).  The issue has been recharacterized above.

A total disability rating based on individual unemployability (TDIU) is part of increased rating claims where the Veteran claims his disability causes unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In an August 2010 statement, the Veteran indicated that although he was currently employed, his right foot pain had increased and it "has become unbearable to work" for the past 10 years.  The Veteran also provided statements from medical providers indicating that he is not able to work more than 20 hours per week.  The Board finds that the issue of entitlement to a TDIU has been raised in the course of the claim and appeal for an increased rating and is properly before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the JMR, the parties agreed that the Board failed to ensure VA satisfied its duty to assist in providing a contemporaneous medical examination.  The parties also found that the Board did not provide adequate reasons and bases regarding the discussion of relevant evidence for a higher schedular rating, consideration of an extraschedular rating, and entitlement to a total disability rating based on individual unemployability.  The claims are remanded in compliance with the October 2016 JMR and Court Order.

The Veteran was afforded a VA examination most recently in December 2010 regarding his right foot disability.  Since that examination, the Veteran has complained of worsening symptomatology and submitted evidence of diagnoses of neuroma and metatarsal hypertrophy.  Buddy statements also indicate that the Veteran has tingling and burning in his right foot.  Accordingly, the Board finds that a new VA examination is necessary to assess the current severity of his right foot disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

A further determination on the rating of the Veteran's right foot disability could profoundly affect the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the Board will defer action on the TDIU claim at this time, pending further action ordered on the rating claims herein.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the current severity of his right foot disability, to include a right fifth toe dislocation with excision of phalanx.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with electronic record, to include treatment records, and lay statements.

The examiner should report all signs and symptoms necessary for rating the Veteran's right foot disability under the rating criteria.  The examiner should state whether the Veteran's right foot disability represents a moderate, moderately severe, or severe disability, or whether there is actual loss of use of the foot.  

The examiner should also comment on functional impairment caused by the Veteran's service connected disabilities (dislocation, right fifth toe, postoperative excision of right fifth phalanx; painful scar, right fifth toe; and seborrheic dermatitis of the face and scalp), relative to whether these disabilities would preclude gainful employment for which he would otherwise be qualified.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

If an opinion cannot be provided without resort to speculation, the examiner must provide an explanation for why this is so; stating whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is missing evidence that would permit the opinion to be provided.

2. Thereafter, readjudicate the claims.  The claim of entitlement to TDIU should be adjudicated, including consideration of whether to submit the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  

If any benefit sought is not granted to the fullest extent, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claims should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


